Citation Nr: 0903822	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected right knee, status post arthroscopy.


REPRESENTATION

Veteran represented by:	The American Legion


COUNSEL FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  He is the recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

The Board observes that the original claim for an increased 
rating for service-connected right knee, status post 
arthroscopy was denied in a March 2004 rating decision.  
Thereafter, additional evidence was received, and the claim 
was readjudicated in an August 2004 rating decision.  The 
veteran then filed a timely notice of disagreement (NOD).  
Although the veteran specifically addressed the August 2004 
rating decision in his NOD, the NOD was also timely with the 
March 2004 rating decision.  Therefore, the Board determines 
that the March 2004 rating decision is on appeal with regard 
to the veteran's increased rating claim for his service-
connected right knee, status post arthroscopy.  Cf. Jennings 
v. Mansfield, 509 F.3d 1362 (2007) (a claim becomes final and 
subject to a motion to reopen only after the period for 
appeal has run, and any interim submissions before finality 
must be considered by the VA as part of the original claim).

The Board notes that the veteran, through his representative, 
in the January 2009 brief submitted to the Board, raised a 
claim for depression, secondary to his service-connected 
right knee disability.  Therefore, this new claim is REFERRED 
to the RO for appropriate action.


FINDING OF FACT

The veteran's right knee, status post arthroscopy has not 
resulted in chronic residuals consisting of severe painful 
motion or weakness in the affected extremity; the range of 
motion of the left knee, at worse, is from 10 degrees of 
extension to 82 degrees of flexion; the right knee does not 
exhibit recurrent lateral instability or subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected right knee, status post arthroscopy have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5055 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

Further, according to the recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44.

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon the contents of 38 C.F.R. § 3.159(b).  18 Vet. App. 112, 
120-21 (2004) (Pelegrini).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule revising 38 C.F.R. § 3.159(b) to no longer state that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim (the fourth 
element of notice as required under Pelegrini), effective May 
30, 2008).  Thus, any error related to this element is 
harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the veteran was 
provided with a VCAA notification letter in March 2002, prior 
to the initial unfavorable rating decision issued in March 
2004.  In March 2006, the veteran was sent notice with regard 
to the assignment of disability ratings and effective dates, 
and an additional VCAA notice was sent in January 2007.  

The Board observes that the March 2002 letter informed the 
veteran that he must demonstrate the current severity of his 
service-connected disability, but only the March 2006 notice 
and January 2007 VCAA letter advised him to submit evidence 
of how his disability affects his daily life, and only the 
January 2007 letter provided examples of the evidence he may 
submit.  No notice apprised him of relevant diagnostic codes, 
although Diagnostic Codes 5003 and 5055 were detailed in the 
September 2005 statement of the case (SOC) and Diagnostic 
Codes 5256, 5261, and 5262 were described in a March 2007 
supplemental statement of the case (SSOC).

Failure to provide pre-adjudicative notice of any VCAA 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In addition, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).  In the present case, in March 
2007, the veteran was afforded an SSOC, thereby resolving the 
problem of inadequate timing with regard to the March 2006 
and January 2007 letters.  

As for the lack of proper notice of the applicable diagnostic 
codes, in a January 2009 submission, the veteran, through his 
representative, discussed how particular symptoms as 
described in the record met the criteria for a rating in 
excess of 30 percent.  Consequently, the Board concludes the 
veteran had knowledge of the diagnostic codes appropriate to 
his disability.  Therefore, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Based on the above, the Board determines that the content 
requirements of VCAA notice for increased compensation claims 
have been met and the purpose of such notice, to promote 
proper development of the claim, has been satisfied.  See 
Vazquez-Flores at 41, citing Mayfield, 444 F.3d at 1333.  
Accordingly, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's VA medical records and 
the reports of March 2004 and July 2006 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

The veteran's service-connected right knee, status post 
arthroscopy is currently evaluated as 30 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5055, in 
contemplation of his right knee replacement due to 
degenerative arthritis.  He contends that the disability 
causes greater impairment of his functionality than is 
contemplated under such rating.  Thus, he claims that he is 
entitled to a rating in excess of 30 percent for his service-
connected right knee disability. 

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In a February 1987 rating decision, service connection was 
granted for residuals of a right knee fracture, and a 10 
percent rating evaluation assigned, effective August 26, 
1986.  In a February 2003 rating decision, the RO granted a 
30 percent rating evaluation, effective February 26, 2002 and 
a 100 percent disability evaluation for the veteran's 
service-connected right knee disability as a temporary total 
evaluation for a period of convalescence after his right knee 
replacement under 38 C.F.R. § 4.30, effective October 31, 
2002.  The rating decision also assigned a 30 percent rating 
evaluation, effective January 1, 2004.  Thereafter, in a 
March 2004 rating decision, a rating in excess of 30 percent 
for the veteran's service-connected right knee, status post 
arthroscopy was denied.  Thereafter, the veteran appealed 
this decision to the Board.

During the appeal period, VA examinations were performed.  At 
a March 2004 VA examination, the veteran reported no 
fatigability or lack of endurance, but expressed concerns 
about instability as he had fallen on ice approximately one 
month prior.  He indicated experiencing flare-ups with 
weather or prolonged walking or climbing stairs, and that the 
severity of this discomfort was a 4 or 5 out of 10 and 
lasting approximately 30 minutes.  The veteran also reported 
having pain at rest and increased pain with any movement.  At 
the examination, the veteran reported pain at 3 out of 10.  
The examiner observed the use of a cane, but noted that the 
veteran was able to perform all of his normal daily 
activities.  Several range of motion measurements were taken; 
the worse limitation of flexion was to 82 degrees and of 
extension was to -8 degrees.  Strength was 4/5.  The examiner 
noted some stiffness on range of motion, but no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding.  Ankylosis was not present, 
and the medial and lateral collateral ligaments and anterior 
and posterior cruciate ligaments were stable.

At a July 2006 VA examination, the veteran reported stiffness 
in the morning and weakness, but only occasional pain, which 
he described as sharp and radiating up his thigh.  He 
indicated that he usually rated his pain as 0/10.  He 
described heat, but no swelling or redness.  The veteran 
reported moderate fatigability and lack of endurance.  He 
stated that his symptoms were stable, but that he had 
significant flare-ups; however, the symptoms of these flare-
ups were not described.  The examiner observed the use of a 
cane, and the ability to squat to approximately a 45 degree 
angle.  There was no detectable joint effusion or swelling, 
but mild laxity and clicking were noted with ligament 
testing, although the examiner stated this was normal.  
Neither tenderness to palpation nor to patellar manipulation 
was found.  Right knee range of motion was tested multiple 
times with the most limited measurements being to 112 degrees 
flexion, and to 10 degrees on extension, with a little pain 
reported at the extremes.  The right knee was slightly weaker 
than the left during strength testing.  The veteran was noted 
to be able to walk only one block, but the examiner stated 
that this limitation was due not only to his right knee, but 
also to left hip and cardiovascular problems and dyspnea.  
The examiner observed a mobile 19.5 cm scar over the right 
knee.

Multiple VA treatment records are associated with the claims 
file, but do not provide evidence of symptomatology more 
severe than noted above.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003. 

Diagnostic Code 5055, governs knee replacements (prosthesis) 
and provides for a 100 percent rating evaluation for one year 
after implantation of the prosthesis.  A 60 percent rating is 
warranted where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
Where there are intermediate degrees of residual weakness, 
pain or limitation of motion, rating is done by analogy to 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, and 5262, 
relating to ankylosis of the knee, limitation of extension of 
the leg, and impairment of the tibia and fibula, 
respectively.  A minimum rating of 30 percent for a 
prosthetic knee replacement is assigned.  

Under Diagnostic Code 5256, where there is ankylosis of the 
knee in a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, a 30 percent rating 
is warranted.  Where there is ankylosis of the knee with 
flexion between 10 degrees and 20 degrees, a 40 percent 
rating is warranted.  Where there is ankylosis of the knee 
with flexion between 20 degrees and 45 degrees, a 50 percent 
rating is warranted.  Where there is extremely unfavorable 
ankylosis of the knee, with flexion at an angle of 45 degrees 
or more, a 60 percent rating is assigned.  The veteran does 
not have ankylosis of the knee or the equivalent thereof.  
Thus, this code is inapplicable.

Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a 0 percent rating.  Where extension is 
limited to 20 degrees, a 30 percent rating is assigned.  
Where extension is limited to 30 degrees, a 40 percent rating 
is assigned.  Where extension is limited to 45 degrees, a 50 
percent rating is assigned.  The veteran's extension ranged 
between -8 to 10 degrees, with pain only at the extremes, 
considering DeLuca factors.  Although a 10 percent rating 
would be warranted based on limitation by pain, the veteran's 
extension is not limited to 15 degrees or more or the 
functional equivalent thereof, so no more than a 10 percent 
rating would be warranted.

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with marked knee or ankle 
disability warrants a rating of 30 percent.  Nonunion of the 
tibia and fibula, with loose motion, requiring a brace, is 
assigned a 40 percent rating.  The veteran does not have 
symptomatology analogous to malunion of the tibia with marked 
knee impairment or symptoms similar to nonunion of the tibia 
and fibula with loose motion requiring a brace; thus this 
code is inapplicable.

Thus, a rating higher than 30 percent is not in order under 
Diagnostic Codes 5256, 5261, or 5262.  

A rating in excess of 30 percent is not provided under 
Diagnostic Code 5003.  

Further, a rating in excess of 30 percent is not warranted 
under Diagnostic Code 5055 alone.  Although the veteran 
experiences some pain with significant flare-ups, as well as 
weakness, there is no medical evidence that reveals chronic 
painful motion or weakness.  The veteran has reported pain 
ranging from 0 to 4 or 5 out of 10 with flare-ups.  He also 
has subjective complaints of weakness and fatigability, but 
he describes these symptoms as moderate, and objectively, his 
right knee was only slightly weaker than his left.  Moreover, 
although the veteran has flare-ups that involve increased 
pain, flare-ups do not represent a chronic level of severity 
of a disability.  Accordingly, the Board concludes that the 
veteran does not experience chronic severe pain and weakness 
in his right knee to warrant assignment of a rating in excess 
of 30 percent, pursuant solely to Diagnostic Code 5055.  
Additionally, there is no additional functional limitation 
due to pain, weakness, fatigability, incoordination, or lack 
of endurance that would meet the criteria for a rating in 
excess of 30 percent under this diagnostic code.  See DeLuca.  
The range of motion reported by the VA examiners was the 
point at which pain occurred, and the other factors, though 
noted by the examiners, were not reported to further reduce 
the veteran's function upon objective evaluation.  

The Board has also considered whether the veteran could 
receive a higher rating under another diagnostic code that 
contemplates knee impairment.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  The veteran does not currently have 
recurrent subluxation or lateral instability.  The medial and 
lateral collateral ligaments and anterior and posterior 
cruciate ligaments were stable, and a rating under this code 
would be inappropriate as a 30 percent rating is the maximum 
provided.  

Similarly, under Diagnostic Code 5258, a 20 percent rating is 
assigned for dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
Again, this Code would not provide for a rating higher than 
that currently assigned.  Thus, this code is not applicable.

The Board is cognizant of the fact that Diagnostic Code 5055 
does not refer to Diagnostic Code 5260.  The minimum rating 
under Diagnostic Code 5055 and the maximum rating under 
Diagnostic Code 5260 is 30 percent.  However, in light of 
VAOPGCPREC 9-04, which allows for separate compensable 
ratings for limitation of flexion and extension, it is the 
Board's view that limitation of flexion should be considered.  
In this case, given the findings noted above, separate 
ratings for limitation of flexion and extension of the knee 
do not result in a rating in excess of 30 percent.

In this regard, normal range of motion in a knee joint is 
from 0 degrees of extension to 140 degrees of flexion.  See 
38 C.F.R. § 4.71, Plate II.  Diagnostic Code 5260 provides 
for a 10 percent evaluation where flexion is limited to 45 
degrees; a 20 percent evaluation where flexion is limited to 
30 degrees; and 30 percent evaluation where flexion is 
limited to 15 degrees.  The veteran's flexion, at worse and 
considering pain and DeLuca factors, is limited to 82 
degrees.  Although a 10 percent rating would be warranted 
based on limitation by pain, the veteran's flexion is not 
limited to 30 degrees or less or the functional equivalent 
thereof, so no more than a 10 percent rating would be 
warranted.  In combining the separate 10 percent ratings 
under Diagnostic Code 5260 and 5261, the result is a combined 
20 percent.  This rating is clearly less than the 30 percent 
rating under Diagnostic Code 5055.

The Board notes that there is no basis for a rating based on 
the residual scarring due, as the residual scarring was noted 
to be mobile, and no tenderness or swelling around the scar 
was documented.  It was not shown to be unstable, painful nor 
covering at least 5 percent of the entire body or at least 5 
percent of the exposed affected area.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.

The Board has considered the veteran's own statements 
regarding the claimed severity of his service-connected right 
knee, status post arthroscopy.  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of the severity 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).   

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 
3.321(b)(1). 

In the present case, the Board finds no evidence that the 
veteran's service-connected right knee disability presents 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The veteran's limitation of motion and pain, as 
well as any weakness, lack of endurance, or fatigability he 
experiences, are contemplated by the rating criteria.  Thus, 
referral for an extraschedular rating is not necessary in 
this case.  Moreover, although the Board acknowledges the 
veteran's discussion of how his right knee disability affects 
his daily life, there is no indication that he experiences 
incapacitation or hospitalization that would make a schedular 
rating inappropriate. 

Based on the above, the Board finds that a preponderance of 
the evidence is against a rating in excess of 30 percent for 
service-connected right knee, status post arthroscopy.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

However, in the present case, the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating in excess of 30 percent for his service-connected 
right knee disability.  Therefore, his claim must be denied.


ORDER

A rating in excess of 30 percent for service-connected right 
knee, status post arthroscopy is denied.



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


